Citation Nr: 1514129	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  14-14 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a separate compensable disability rating for a neurological disability of the left lower extremity, as secondary to the service-connected lumbosacral spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, had service from October 1957 to July 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Regional Office (RO) in St. Petersburg, Florida.  The Board previously considered this appeal in September 2014, and remanded this issue for further development in order to request a VA examination and opinion.  That development was completed, and the case returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The weight of the evidence establishes that any neurological symptomatology in the left lower extremity is not due to radiculopathy or otherwise associated with the Veteran's service-connected lumbosacral spine disability.


CONCLUSION OF LAW

The criteria for a separate compensable disability rating for a neurological disability of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 4.124a, DC 8520 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

Upon VA examination in April 2012, the Veteran reported his low back disability had gotten progressively worse since its onset.  Upon physical examination, the examiner noted moderate intermittent radicular pain of the left lower extremity, with no other signs of radiculopathy or neurologic abnormalities associated with the Veteran's lumbar condition.  

This was consistent with the Veteran's statements during the April 2012 VA examination and within his June 2012 NOD, wherein he reported pain of his left lower extremity and that his left big toe would fall asleep, which a VA physician reportedly told him would happen given his back condition.  

The Board found that the evidence was inconsistent as to whether the Veteran had a neurological symptomatology to the lower extremity.  The April 2012 VA examiner identified moderate, intermittent radicular pain of the left lower extremity, but did not identify the nerve involved and reported no other signs of radiculopathy or neurological abnormalities.  As such, a VA examination was needed for clarification.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

Where, as here, an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Under the General Rating Formula, certain evaluations will be assigned for spinal disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See 38 C.F.R. § 4.71a.  Note 1 to the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.

Incomplete paralysis of the sciatic nerve is rated 10 percent when mild, 20 percent when moderate, 40 percent when moderately severe, and 60 percent when severe, 
with marked muscular atrophy.  Complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement possible of the muscles below the knee, flexion of the knee weakened or (very rarely) lost warrants an 80 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520.

After a full review of the record, and as discussed below, the Board concludes that a separate compensable rating for a neurological disability of the left lower extremity, as secondary to the service-connected lumbosacral spine disability is not warranted.  

On VA examination in January 2015, the Veteran stated, "Sometimes I get sharp pains down my left leg and my toes go to sleep, the pain comes and goes but the toes sometimes stay there 3 or 4 days or a week, halfway between going to sleep and waking up."  He also said, "Sometimes it happens a couple times a month sometimes it might not happen for 2 or 3 months, and it goes over to both my hips."  The Veteran denied any current back or leg treatment, and said he takes Tylenol prn.  He denied any procedures or EMGs for his back/legs.  He also denied back surgery, and bowel/bladder incontinence related to the back.  He said, "I don't have to get up in the middle of the night or anything like that."  The examiner found that the Veteran does not have any symptoms attributable to any peripheral nerve conditions.  

Muscle strength testing revealed normal strength in all categories.  The Veteran did not have muscle atrophy.  His reflex examination revealed hypoactive deep tendon reflexes for the bilateral knees and ankles.  The Veteran's sensation testing to light touch showed normal results for all categories.  He did not have any trophic changes attributable to peripheral neuropathy.  The Veteran's gait was not normal due to his right knee, but the Veteran explained that he "...woke up with knee pain yesterday and [he did not] know why."  He was wearing a right knee fabric support brace during the examination.  Special tests were not indicated or performed for median nerve evaluation.  The Veteran did not use any assistive devices as a normal mode of locomotion, although occasional locomotion by other methods may be possible.  There was no functional impairment of an extremity due to peripheral nerve conditions such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The Veteran did not have any scars (surgical or otherwise) related to any peripheral nerve condition or peripheral neuropathy or to the treatment thereof.  Diagnostic testing was not performed.  The examiner found that the Veteran's peripheral nerve condition and/or peripheral neuropathy did not impact his ability to work.   

The examiner opined that there is no objective evidence of bilateral lower extremity radiculopathy [neuropathy].  He explained that even though the Veteran reported experiencing intermittent referred symptoms of pain and paresthesia into his left lower extremity, he did not have any motor weakness or sensory loss.  Motor and reflex examinations were also within normal limits on the VA examination.  The examiner further reasoned that "Referred or radiating symptoms are commonly reported in cases of vertebral degenerative disease..."  He said that this was due to "...irritation of structures like facet joints, ligaments, annulus, etc., but that does not indicate actual radiculopathy [i.e., nerve root damage/neuropathy] unless there are objective motor and reflex abnormalities in the appropriate dermatomal distribution peripherally, of which there are none on clinical [examination]."  The Board finds this medical opinion highly probative of the Veteran's current condition because it contains not only a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  This examination opinion also clarifies the prior findings of the April 2012 VA examiner.
 
The Board notes that the Veteran is competent to report symptomatology relating to neurological symptoms associated with his low back disability because this requires only personal knowledge as it comes to him through his senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of disability relating such to the appropriate DCs.  The Board finds that the question of the severity of his neurological symptoms associated with his low back disability is medically complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  To the extent that the Veteran alleges greater severity, the Board finds that the probative value of his allegations is outweighed by the aforementioned examiner's findings.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the VA examiner during the current appeal and provide relevant medical findings in conjunction with the examination.  In this regard, the medical findings (as provided in the examination report) directly address the evaluation criteria for this disability.

Accordingly, the Board finds that the medical examination opinion and findings are of greater probative value than the Veteran's allegations regarding the severity of his low back disability.  The Veteran does not meet the DC 8520 criteria for a separate compensable rating because he has not been shown to have radiculopathy associated with his low back disability.  

All possibly applicable diagnostic codes have been considered, and there is no basis to assign a separate compensable evaluation for any symptomatology in the left lower extremity, as secondary to or associated with the service-connected low back disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Further, staged ratings are not appropriate, as the manifestations of the service-connected disability have remained relatively stable.  See Fenderson, 12 Vet. App. at 126-127.

The Court has indicated that in claims for increased ratings the Board must consider whether the record raises the issue of unemployability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The evidence does not indicate that the Veteran's disability made him unable to secure or follow any substantially gainful occupation; therefore, the record does not raise the issue of unemployability.

Additionally, referral for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) is not necessary, as the manifestations of the service-connected lumbosacral and cervical spine disabilities are fully contemplated by the schedular rating criteria.  In particular, any symptomatology in the left lower extremity is not shown to be secondary to or associated with the service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Moreover, to the extent that the Veteran has radiating pain in the left lower extremity, such symptoms are contemplated by the currently assigned rating for his low back disability.  See 38 C.F.R. § 4.71a, General Rating Formula.

Based on the foregoing, the Board concludes that a separate compensable disability rating for a neurological disability of the left lower extremity, as secondary to the service-connected lumbosacral spine disability is not warranted.  All evidence has been considered and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in April 2012.  Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under VCAA.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded a VA examination with respect to his claim in January 2015.  During the examination, the VA examiner conducted a physical examination of the Veteran with diagnostic testing, was provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examinations that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in September 2014.  The Board instructed the AOJ to request a VA examination for this issue and then readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Entitlement to a separate compensable disability rating for a neurological disability of the left lower extremity, as secondary to the service-connected lumbosacral spine disability is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


